Citation Nr: 0737096	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-06 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from February 1980 to February 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, that denied the veteran's claims 
for service connection for post-traumatic stress disorder 
(PTSD), heart disease, and for blackouts and tremors.  The 
veteran disagreed with this decision in June 2004.  He 
perfected a timely appeal in December 2005, limiting his 
appeal to the denial of his service connection claim for 
PTSD, and requested a Travel Board hearing, which was held at 
the RO in September 2007 before the undersigned Acting 
Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that, although the veteran submitted a 
completed PTSD Questionnaire to the RO, to date, the RO has 
not attempted verification of the veteran's claimed in-
service stressors.  In verifying the occurrence of claimed 
in-service stressors, the question of the existence of an 
event claimed as a recognizable stressor must be resolved by 
adjudicatory personnel.  See Zarycki v. Brown, 6 Vet. App. 91 
(1993); West v. Brown, 7 Vet. App. 70 (1994). If the 
adjudicators conclude that the record establishes the 
existence of such an event, then the case should be referred 
for a medical examination to determine (1) the sufficiency of 
the stressor, (2) whether the remaining elements required to 
support the diagnosis of PTSD have been met, and (3) whether 
there is a link between currently diagnosed PTSD and a 
recognized stressor or stressors in service. 38 C.F.R. § 
3.304(f) (2007).


The Board also observes that several of the veteran's claimed 
in-service stressors involved civilians, so there would be no 
official records that could be researched by the Joint 
Services Records Research Center (JSRRC) (formerly the Center 
for Unit Records Research (CURR)).  However, a review of the 
veteran's completed PTSD Questionnaire shows that two of the 
veteran's claimed in-service stressors involved military 
personnel.  Specifically, the veteran asserted that, in 
August 1981, while he was assigned to the 46th Combat Support 
Hospital, Fort Devens, Massachusetts, a fellow soldier was 
involved in an accident while rappelling down a tower and, 
after the veteran arrived and attempted to provide this 
soldier with medical aid, he did not know whether the injured 
soldier had survived.  The veteran also asserted that, in May 
1983, while he was assigned to the 651st Medical Company, 
Ludwigsburg, Germany, he was awakened by other soldiers and 
asked to provide medical aid to a soldier who had been run 
over by a tank and killed.  The veteran's service personnel 
records show that he was assigned to these units during the 
time periods when these alleged in-service stressors 
occurred.  These records also show that the veteran's 
military occupational specialty (MOS) was medical specialist 
and his principal duties were as an ambulance driver.  
Accordingly, on remand, the RO/AMC should contact JSRRC and 
request verification of the veteran's claimed in-service 
stressors which involved military personnel.

The veteran testified at his September 2007 Travel Board 
hearing that he was receiving treatment for his PTSD from a 
private psychotherapist.  Thus, on remand, the veteran's up-
to-date VA and private treatment records should be obtained.

The veteran also testified at his Travel Board hearing that 
he had not received notice of his most recent VA examination 
scheduled for December 2003.  A review of the claims file 
shows that he failed to report for this examination; however, 
the examination request completed by the RO in November 2003 
contains an incorrect address for the veteran.  A review of 
the claims file also shows that the veteran has been homeless 
in the past and that his address of record has recently 
changed again.  Thus, the Board concludes that good cause has 
been presented for the veteran's failure to report for his VA 
examination in December 2003.  See 38 C.F.R. § 3.655 (2007).  
On remand, after verifying the veteran's current address of 
record, and if any of the alleged stressors have been 
verified, he should be scheduled for another VA examination 
to determine the current nature and etiology of his PTSD.  
See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 19 Vet. 
App. 79 (2006).

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2007).

Finally, the veteran should be provided with appropriate 
notice of what information and evidence not previously 
provided, if any, that will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  After verifying the veteran's current 
address of record, review the claims file 
and ensure that all notice obligations 
have been satisfied in accordance with the 
recent court decisions, as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A, and any 
other applicable legal precedent.  That 
should include providing notice of the 
requirements outlined in Dingess, 19 Vet. 
App. at 473.

2.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for PTSD since his separation 
from service.  Obtain outstanding VA 
treatment records that have not already 
been associated with the claims file.  
Once signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

3.  Forward the veteran's statements of 
alleged PTSD stressors, as well as copies 
of his available service personnel records 
and any other relevant evidence, to the 
U.S. Army & Joint Services Records 
Research Center (JSRRC).  Request that 
JSRRC attempt to verify the veteran's 
alleged in-service stressors of an August 
1981 accident at Fort Devens, 
Massachusetts, involving a soldier who was 
killed while rappelling down a tower, and 
a May 1983 accident in which a soldier was 
killed after being run over by a tank in 
Ludwigsburg, Germany.  Request that JSRRC 
also provide unit histories for the 
46th Combat Support Hospital, Fort Devens, 
Massachusetts, for a 3-month period 
beginning in August 1981 and for the 
651st Medical Company, Ludwigsburg, 
Germany, for a 3-month period beginning in 
May 1983.

4.  Thereafter, if, and only if, one or 
more of the alleged stressors is verified, 
schedule the veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether PTSD found present is 
related to service.

a.  Prior to the examination, specify for 
the examiner the stressor or stressors 
that it is determined are established by 
the record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to one or 
more stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology present.  
Any further indicated special studies, 
including psychological studies, should be 
accomplished.

c.  If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the evidence of record was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one  
or more of the in-service stressors found 
to be established by the record by the RO 
and found to be sufficient to produce PTSD 
by the examiner.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric  
disorder, to include whether it is at 
least as likely as not that any currently 
demonstrated psychiatric disorder, other 
than PTSD, is related to the veteran's 
military service.  

5.  After completion of the foregoing, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided an SSOC which 
addresses all evidence associated with the 
record since the last SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

